Peb Cxjbiam.
This is an appeal from an order denying plaintiff’s motion for a new trial, as to the defendants Ottis and La Valle. The action was brought to recover for the. expenses which the plaintiff incurred in caring for his daughter, Grace Reader, on account of the injuries referred to in the decision in Joseph Reader, as the father of Grace Reader, a minor, against these defendants, supra page 335, 180 N. W. 117.
The two cases were brought at the same time, grew out of the same alleged case of negligence, were tried together and submitted to this court upon the same briefs and record and with the same result. All that is said in that case applies here, with the result that the order appealed from is reversed.